Citation Nr: 1535472	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hip disability, including as due to a service-connected right knee disability.

3.  Entitlement to an initial compensable rating prior to October 8, 2014, and to an initial rating greater than 20 percent thereafter, for hepatitis C.

4.  Entitlement to a disability rating greater than 20 percent for internal derangement of the right knee.

5.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a left knee disability, including as due to a service-connected right knee disability.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for a liver condition.

11.  Entitlement to service connection for renal disease, including hydronephrosis of the right kidney.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected internal derangement of the right knee and service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This case has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) initially on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned, in pertinent part, a higher 20 percent rating effective March 30, 2003, for the Veteran's service-connected internal derangement of the right knee and also denied the Veteran's claim of service connection for a low back disability (which was characterized as a back condition).  Although the Veteran did not disagree with this rating decision, he submitted additional relevant evidence within 1 year of the February 2004 rating decision which rendered it non-final for VA adjudication purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Having reviewed the record evidence, the Board finds that the issues on appeal are as stated on the title page of this decision.

In a September 2004 rating decision, the RO denied, in pertinent part, the Veteran's claims of service connection for a low back disability and for a left knee disability, including as due to a service-connected right knee disability.  The Veteran disagreed with the February and September 2004 rating decisions in June 2005 with respect to the disability rating assigned for his service-connected internal derangement of the right knee and the denial of his service connection claims for a low back disability and for a left knee disability, including as due to a service-connected right knee disability.  He perfected a timely appeal on the service connection claims for a low back disability and for a left knee disability, including as due to a service-connected right knee disability, in January 2006.

In a January 2006 rating decision, the RO again denied the Veteran's increased rating claim for internal derangement of the right knee.  The Veteran disagreed with this decision in February and September 2006.  In a May 2007 rating decision, the RO assigned a separate 10 percent rating effective June 8, 2005, for degenerative joint disease of the right knee associated with service-connected internal derangement of the right knee.  The Veteran perfected a timely appeal on both of his increased rating claims for internal derangement of the right knee and for degenerative joint disease of the right knee in June 2007.

In a June 2008 rating decision, the RO denied the Veteran's claims of service connection for a right hip disability, including as due to a service-connected right knee disability (which was characterized as internal derangement of the right knee), and entitlement to a TDIU due exclusively to service-connected internal derangement of the right knee and service-connected hepatitis C.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (holding that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis).  The Veteran disagreed with the June 2008 rating decision in July 2008.  He perfected a timely appeal on his service connection claim for a right hip disability and his TDIU claim in February 2012.

A Travel Board hearing was held at the RO in February 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2009 and in April 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board directed that the AOJ provide the Veteran with appropriate notice under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) for his increased rating claims for right knee disabilities.  A review of the Veteran's VBMS eFolder shows that this notice was issued.  The Board also directed that the AOJ obtain additional relevant medical evidence in support of the Veteran's claims, including examinations and opinions.  A review of the Veteran's VBMS eFolder shows that this evidence was obtained by the AOJ and associated with the Veteran's electronic paperless claims file.  The AOJ finally was advised to issue a Statement of the Case (SOC) on the claims of service connection for a right hip disability and entitlement to a TDIU pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  A review of the Veteran's VBMS eFolder shows that this SOC was issued in February 2012 and a copy was associated with the electronic paperless claims file.  Thus, the Board concludes that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In a May 2011 rating decision, the RO denied, in pertinent part, the Veteran's claims of service connection for erectile dysfunction and for posttraumatic stress disorder (PTSD).  The Veteran disagreed with this decision in June 2011 with respect to the denial of both of these claims.  The RO issued a Statement of the Case (SOC) on the issue of service connection for PTSD only in September 2012.  He perfected a timely appeal on his service connection claim for PTSD in November 2012.

In an August 2011 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for hepatitis C, assigning a zero percent (non-compensable) rating effective March 20, 2003.  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal on this claim in November 2012.

In an October 2014 rating decision, the RO denied, in pertinent part, the Veteran's claims of service connection for a liver condition and for renal disease, including hydronephrosis of the right kidney.  The Veteran disagreed with this decision in December 2014 with respect to the denial of these claims.

In a July 2015 rating decision, the RO assigned a higher 20 percent rating effective October 8, 2014, for the Veteran's service-connected hepatitis C.  Because this is not the maximum disability rating available for hepatitis C, this issue remains in appellate status.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression, are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
 
The issues of entitlement to service connection for a low back disability, a left knee disability, including as due to a service-connected right knee disability, erectile dysfunction, a liver condition, renal disease, including hydronephrosis of the right kidney, and for an acquired psychiatric disability other than PTSD, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The Board acknowledges that the Veteran's appeal has been remanded previously several times to the AOJ and it is reluctant to contribute to the "hamster-wheel reputation of Veterans law" by remanding this appeal to the AOJ yet again.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuates the hamster-wheel reputation of Veterans law").  The Board notes in this regard that the Veteran's continuing submission of voluminous multiple duplicative evidence in support of his appeal only increases further the delay he already has experienced in the adjudication of his currently appealed claims by requiring review of this extensive material at both the AOJ and the Board.  These continuing submissions do little more than place the Veteran's appeal back on the "hamster-wheel."  The Veteran and his service representative are advised to discontinue submitting voluminous multiple duplicative evidence to VA.  The AOJ also is advised that, going forward, any duplicative evidence submitted by the Veteran in support of his appeal should be returned to him.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience any current disability due to PTSD or a right hip disability which is attributable to active service.

2.  The record evidence shows that, prior to February 13, 2013, the Veteran's service-connected hepatitis C was asymptomatic and not manifested by compensable disability.

3.  The record evidence shows that, effective February 13, 2013, the Veteran's service-connected hepatitis C is manifested by, at worst, daily fatigue, daily nausea, daily vomiting, daily arthralgia, intermittent right upper quadrant pain, and incapacitating episodes due to his liver condition lasting at least 2 weeks but less than 4 weeks in the past 12 months.  

4.  The record evidence shows that the Veteran's internal derangement of the right knee is manifested by, at worst, moderate instability of the medial and lateral meniscus and moderate osteoarthritis.

5.  The record evidence shows that the Veteran's degenerative joint disease of the right knee is manifested by, at worst, flexion limited to 60 degrees with pain occurring at 50 degrees.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  A right hip disability was not incurred in or aggravated by active service, including as due to a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  

3.  The criteria for an initial 20 percent rating effective February 13, 2013, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7354 (2015).
 
4.  The criteria for a disability rating greater than 20 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

5.  The criteria for a disability rating greater than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May and December 2003, April and July 2004, August 2005, July 2007, February and October 2008, January 2009, March and July 2010, December 2011, and in March and December 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  These letters also informed the Veteran to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued since July 2007, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in October 2008.  

The Veteran's higher initial rating claim for hepatitis C is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, VA notified the Veteran repeatedly during the pendency of this appeal of the information and evidence needed to substantiate and complete the service connection claim for hepatitis C, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the Veteran's higher initial rating claim for hepatitis C, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.  Thus, Vazquez-Flores is inapplicable to this claim.

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD or for a right hip disability, including as due to a service-connected right knee disability.  The evidence also does not support granting increased ratings for internal derangement or the right knee or for degenerative joint disease of the right knee.  In contrast, the evidence supports assigning a higher initial 20 percent rating effective February 13, 2013, for the Veteran's service-connected hepatitis C.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  All appropriate notice was provided prior to the currently appealed rating decisions issued in this appeal; thus, all of this notice was timely.  Because all of the claims adjudicated in this decision are being denied, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for hepatitis C, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard , 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

With respect to the Veteran's service connection claim for PTSD, there is no competent evidence, other than the Veteran's statements, which indicates that PTSD may be associated with service.  The Veteran is not competent to testify as to etiology of PTSD as it requires medical expertise to diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the Veteran's service connection claim for a right hip disability, the Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  With respect to the Veteran's higher initial rating claim for hepatitis C and his increased rating claims for internal derangement of the right knee and degenerative joint disease of the right knee, the Veteran has been provided with VA examinations which address the current nature and severity of these service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD and a right hip disability during active service.  He specifically contends that in-service stressors caused or contributed to his claimed PTSD.  He alternatively contends that a service-connected right knee disability caused or contributed to his claimed right hip disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  As noted above, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's service connection claim for PTSD.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim. By contrast, because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a right hip disability to the extent that this claim includes arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for PTSD and for a right hip disability, including as due to a service-connected right knee disability.  The Veteran contends that he incurred PTSD and a right hip disability during active service or, alternatively, a service-connected right knee disability caused or contributed to his claimed right hip disability.  The record evidence does not support these assertions.  It shows instead that the Veteran does not experience any current disability due to either PTSD or a right hip disability which could be attributed to active service.  For example, a review of the Veteran's service treatment records shows no complaints of or treatment for either PTSD or a right hip disability at any time during his active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for either PTSD or a right hip disability, including as due to a service-connected right knee disability.  The Board acknowledges initially that service connection currently is in effect for internal derangement of the right knee and for degenerative joint disease of the right knee.  Despite the Veteran's assertions to the contrary, the evidence does not indicate that he experiences any current disability due to either his claimed PTSD or his claimed right hip disability, including as due to a service-connected right knee disability, which is attributable to active service.  The Board notes initially that the Veteran has not provided detailed information concerning his alleged in-service stressors which caused or contributed to his PTSD such that corroboration of these incidents could be attempted through the National Personnel Records Center in St. Louis, Missouri (NPRC).  A review of the various statements submitted by the Veteran purporting to describe his claimed in-service stressors shows them to be vague or generic and lacking any meaningful detail which would permit corroboration through the NPRC.  Nor are these vague and generic statements about his claimed in-service stressors related to the fear of hostile enemy or terrorist activity due "to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist" such that the revised § 3.304(f) is applicable to the Veteran's service connection claim for PTSD.  See 38 C.F.R. § 3.304(f) (2015); see also Hall, 717 F.3d at 1372.

The record evidence also shows that, on VA examination in April 2008, the Veteran's complaints included constant right hip pain for 38 years.  He rated his pain as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed a normal gait and posture and no bilateral hip edema, effusion, weakness, tenderness, redness, heat, guarding, or subluxation.  X-rays of the bilateral hips were normal.  The VA examiner concluded that there was no diagnosis for the Veteran's claimed bilateral hip disability because there was no bilateral hip pathology to render a diagnosis.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD or a right hip disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of either PTSD or a right hip disability at any time during the pendency of this appeal.  In summary, the Board finds that service connection for PTSD and for a right hip disability, including as due to a right knee disability, is not warranted.

The Board also finds that service connection for arthritis of the right hip is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not contend and the evidence does not indicate that he experienced arthritis of the right hip during active service or within the first post-service year (i.e., by January 1973) such that service connection for this disability is warranted on a presumptive basis as a chronic disease.  Id.  Indeed, as noted elsewhere, although the Veteran filed a claim of service connection for internal derangement of the right knee at his separation from service in January 1972, he not report any relevant symptomatology which could be attributed to arthritis of the right hip at that time or at any other time within the first post-service year.  Thus, the Board finds that service connection for arthritis of the right hip is not warranted on a presumptive basis as a chronic disease. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of PTSD and a right hip disability have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD and of the right hip (pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD or a right hip disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and a right hip disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system and lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to PTSD at any time following active service.  And, although the Veteran complained of a 38-year history of right hip pain when examined for VA adjudication purposes in April 2008, there is no indication in the medical evidence that he otherwise complained of or was treated for a right hip disability during or after active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including internal derangement of the right knee (1972), degenerative joint disease of the right knee (2004), hepatitis C (2004), a low back disability (2004), a left knee disability (2004), erectile dysfunction (2009), a liver condition (2008), renal disease (2008), and an acquired psychiatric disability (2009).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD or the right hip.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for internal derangement of the right knee at his separation from service in January 1972 but did not claim service connection for PTSD or a right hip disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment after service, his previous statements made for treatment purposes, and the record evidence showing no current disability due to PTSD or a right hip disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating for Hepatitis C

The Veteran contends that his service-connected hepatitis C is more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating(s).  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected hepatitis C currently is evaluated as zero percent disabling effective March 20, 2003, and as 20 percent disabling effective October 8, 2014, under 38 C.F.R. § 4.114, DC 7354.  See 38 C.F.R. § 4.114, DC 7354 (2015).  A zero percent rating is assigned under DC 7354 for non-symptomatic hepatitis C.  A 20 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks but less than 4 weeks in the past 12-month period.  A 40 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks but less than 6 weeks during the past 12-month period.  A 60 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period but not occurring constantly.  A maximum 100 percent rating is assigned under DC 7354 for hepatitis C manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  Note (1) to DC 7354 provides that sequelae of hepatitis C, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate DC but the same signs and symptoms should not be used as the basis for an evaluation under DC 7354 and under a different DC for sequelae.  Note (2) to DC 7354 defines an incapacitating episode of hepatitis C as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Factual Background and Analysis

The Board finds that the evidence supports assigning an initial 20 percent rating effective February 13, 2013, for the Veteran's service-connected hepatitis C.  The Veteran essentially contends that his service-connected hepatitis C is more disabling than currently evaluated.  The record evidence does not support his assertions prior to February 13, 2013.  It shows instead that, prior to that date, his service-connected hepatitis C was asymptomatic (or non-symptomatic) and not manifested by compensable disability.  For example, the Veteran's service treatment records show no complaints of or treatment for hepatitis C at any time during active service.  The post-service evidence shows that, in a May 2004 letter (which was not received by VA until September 2011 when it was submitted by the Veteran), C.B., M.D., stated:

I am evaluating [the Veteran] for chronic hepatitis C.  He has minimal damage due to the hepatitis C on his liver biopsy.  As such, he should have minimal limitations to his work capabilities at the current time due to hepatitis C.  However, in the near future, he will likely begin therapy for hepatitis C.  The side effects of the drugs used to treat this condition include fatigue, anemia, weight loss, and mood disturbances that in some instances can have significant impact on work capabilities.

Following VA outpatient treatment in August 2004, the diagnoses included hepatitis C.  The Veteran attended his first hepatitis C education class at a VA Medical Center in September 2004.  

On VA outpatient treatment in November 2004, no relevant complaints were noted.  A history of hepatitis C virus infection "for several years" was reported.  There was no history of "transfusions or injection drug use, but had extensive dental surgery and vaccinations while in the military in 1970's.  No history of jaundice."  The Veteran's wife was anti-hepatitis C virus negative.  Physical examination showed his liver was not palpable.  It was noted that the Veteran was hepatitis A and hepatitis B immune.  He also was retired from the U.S. Post Office.

In a treatment note dated in January 2005 included in the Veteran's VA outpatient treatment records, a VA staff physician stated that the Veteran felt well and had no symptoms of chronic hepatitis C virus infection "at this time."

On VA outpatient treatment in July 2005, the Veteran advised a VA staff physician that he wanted to defer treatment of his hepatitis C for 6-12 months and he "continues to feel well."  The VA staff physician agreed.

In May 2006, it was noted that the Veteran had been diagnosed as having hepatitis C, genotype 1b.  Physical examination showed the liver was not palpable.  The Veteran was advised to begin a 48-week course of treatment for hepatitis C.

In September 2006, it was noted that the Veteran was on week 14 of a planned 48-week course of treatment for hepatitis C.  "He feels relatively well but gets more easily fatigued when walking, especially in the heat, compared to before treatment started."  He had no exercise limitations and, although he felt run down, he was "not depressed or edgy."  Physical examination showed a palpable liver at the right costal margin.  The assessment was hepatitis C reduced from 40 to 35.4%.

In October 2006, a VA staff physician stated, "Despite about 16 weeks of treatment with [interferon] and ribavirin, [the Veteran's hepatitis C virus] concentration has only decreased to 50,700 IU/ml.  This is a less than hundredfold reduction in viral load compared to pre-treatment and is an indication to stop treatment."  The Veteran agreed to stop treatment for his hepatitis C.

In May 2007, it was noted that the Veteran had no response to hepatitis C treatment which had stopped in October 2006 after a 16-week course.  Objective examination showed his liver and spleen were not palpable with no evidence of ascites.  The assessment was hepatitis C no response "to PEG-Intron and rib."

The Veteran's VA outpatient treatment records show that, following an attempted second treatment course for hepatitis C which began in January 2009, he was advised by his VA treating clinician to discontinue treatment in May 2009 because his hepatitis C had no response to treatment again.

On VA examination in December 2009, the Veteran's complaints included intermittent episodes of right upper quadrant pain once or twice a week, intermittent episodes of nausea and vomiting, weight loss of 15-20 pounds in the previous 2 years, fatigue, arthralgias in the knees, hips, and back.  The Veteran denied any incapacitating episodes.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A diagnosis of hepatitis C in 2003 was noted which the Veteran attributed "to multiple factors in the service including air gun injections, extensive dental work, and being exposed to blood by helping a fellow serviceman who was hit by a car."  Physical examination showed no hepatosplenomegaly.  The VA examiner noted that the Veteran "denies any traditional risk factors" for hepatitis C.  The diagnoses included hepatitis C.

Following VA outpatient treatment in August 2010, the diagnoses included hepatitis C which was stable.

In an October 2011 letter from Kaiser Permanente, the Veteran was advised that his hepatitis C "level is elevated, at approximately 2 million units per milliliter.  This is moderately elevated, but can be monitored since the liver enzymes are normal."

On private outpatient treatment later in October 2011, no relevant complaints were noted.  Physical examination showed no masses or organomegaly in the abdomen.  The Veteran's liver enzymes were normal.  The assessment included chronic hepatitis C.  The private clinician stated, "Will not consider treatment with the newer hepatitis C medications at this time.  It is unlikely that he will respond given the fact that he has not responded at all in the past."

On VA hepatitis, cirrhosis, and other liver conditions Disability Benefits Questionnaire (DBQ) on February 13, 2013, the Veteran's complaints included generalized weakness and fatigue with exertion.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication was not required for control of the Veteran's liver condition.  The VA examiner stated that the Veteran experienced daily fatigue as a result of his hepatitis C.  The Veteran had been diagnosed as having hepatitis C and his risk factors included intravenous drug use and high risk sexual activity.  The Veteran had not experienced any incapacitating episodes due to his liver condition in the previous 12 months.  The diagnosis was hepatitis C.

On VA hepatitis, cirrhosis, and other liver conditions DBQ in July 2015, the Veteran's complaints included hepatitis C.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication was not required for control of the Veteran's liver condition.  He experienced daily fatigue, daily nausea, daily vomiting, daily arthralgia, and intermittent right upper quadrant pain as a result of hepatitis C.  He also experienced incapacitating episodes due to his liver condition lasting at least 2 weeks but less than 4 weeks in the past 12 months.  Laboratory results indicated that the Veteran's hepatitis C genotype was elevated.  The diagnosis was hepatitis C.

The evidence clearly demonstrates that, prior to February 13, 2013, the Veteran's service-connected hepatitis C was asymptomatic.  As noted above, the Veteran himself suggested (and his VA treating clinician agreed) in 2005 that treatment for his hepatitis C could be postponed because he was doing well.  The evidence also shows that the Veteran's hepatitis C did not respond to 2 different treatment courses in 2006 and in 2009.  Nevertheless, the Veteran's hepatitis C was noted to be stable in August 2010.  In other words, prior to February 13, 2013, the evidence does not support assigning an initial compensable rating for the Veteran's service-connected hepatitis C.  See 38 C.F.R. § 4.114, DC 7354 (2015).  The evidence also clearly shows that, beginning on VA examination on February 13, 2013, the Veteran's service-connected hepatitis C had worsened.  The February 2013 VA examiner specifically stated that the Veteran experienced daily fatigue as a result of his hepatitis C, although he had not experienced any incapacitating episodes due to his liver condition in the previous 12 months.  The finding of daily fatigue due to hepatitis C support the assignment of an initial 20 percent rating effective February 13, 2013, for the Veteran's service-connected hepatitis C.  Id.  Although the Veteran's most recent VA examination in July 2015 suggests that the symptomatology attributable to his service-connected hepatitis C may have worsened, the evidence does not indicate that the Veteran experiences minor weight loss and hepatosplenomegaly or incapacitating episodes lasting longer than 4 weeks due to his service-connected hepatitis C such that an initial rating greater than 20 percent is warranted.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to additional staged ratings for his service-connected hepatitis C.  See also Fenderson, 12 Vet. App. at 119.  Thus, the Board finds that the criteria for an initial 20 percent rating effective February 13, 2013, for service-connected hepatitis C have been met.

The Board also finds that consideration of additional staged ratings for the Veteran's service-connected hepatitis C is not warranted.  See Fenderson, 12 Vet. App. at 119.  The record evidence shows that the Veteran has experienced essentially the same level of disability during each of the time periods (before and after February 13, 2013) at issue in this appeal.  Thus, additional staged ratings are not warranted for his service-connected hepatitis C.  Id.

Increased Ratings for Right Knee Disabilities

The Veteran finally contends that his service-connected internal derangement of the right knee and service-connected degenerative joint disease of the right knee are both more disabling than currently evaluated.

Laws and Regulations

In addition to the laws and regulations discussed above, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected internal derangement of the right knee currently is evaluated as 20 percent disabling effective March 30, 2003, under 38 C.F.R. § 4.71a, DC 5257 (other knee impairment).  See 38 C.F.R. § 4.71a, DC 5257 (2015).  A 20 percent rating is assigned under DC 5257 for moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Id.

The Veteran's service-connected degenerative joint disease of the right knee currently is evaluated as 10 percent disabling effective June 8, 2005, under 38 C.F.R. § 4.71a, DC 5260 (limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5260 (2015).  A 10 percent rating is assigned under DC 5260 for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A maximum 30 percent rating is assigned for flexion limited to 15 degrees.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  [Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for a disability rating greater than 20 percent for internal derangement of the right knee and greater than 10 percent for degenerative joint disease of the right knee.  The Veteran has asserted that both of these right knee disabilities are more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected internal derangement of the right knee is manifested by, at worst, moderate instability of the medial and lateral meniscus and moderate osteoarthritis.  It also shows that his service-connected degenerative joint disease of the right knee is manifested by, at worst, flexion limited to 60 degrees with pain occurring at 50 degrees.  For example, on VA outpatient treatment in August 2004, the Veteran reported that his chronic knee pain was stable on medication.  Physical examination of the knees showed no warmth, effusion, or tenderness, and a full range of motion.  The assessment included chronic knee pain, stable on medications.

In January 2005, the Veteran complained of increasing intermittent right knee pain and rare swelling.  Physical examination of the right knee showed no swelling or erythema and a full range of motion.  The assessment included chronic knee pain.

In June 2005, the Veteran complained that his right knee "gives way at times."  Objective examination showed an antalgic gait, calcification of quadriceps superior to patella and quadriceps atrophy, especially at the vastus medialis oblique (VMO), genu valgus, and intact collateral ligaments and internal ligaments.  Range of motion testing showed the right knee was less than 5 degrees from full extension.  X-rays of the right knee showed mild degenerative changes in the patella, no narrowing of the joint space and no evidence of fracture or effusion.  The assessment was knee pain "likely from" osteoarthritis "causing limited activity and pain."

In July 2005, the Veteran's complaints included knee pain.  Objective examination of the right knee showed crepitance and no effusion.  X-rays of the right knee showed mild symmetric tricompartmental osteoarthrosis.  The assessment included chronic knee pain.

On VA examination in August 2005, the Veteran's complaints included constant right knee stiffness, pain, and loss of mobility.  He was unable to stand or walk for prolonged periods and had difficulty going up stairs.  Physical examination of the right knee showed swelling, and crepitus.  Range of motion testing of the right knee showed flexion to 129 degrees with pain after repetitive use.  X-rays of the right knee were within normal limits.  The diagnosis of internal derangement of the right knee was changed to right knee strain with swelling and crepitus.

On VA examination in December 2006, the Veteran's complaints included right knee weakness, falling, swelling, giving way collapse, lack of endurance, locking, immobility, and constant pain.  The Veteran had fallen 3 times in the previous 7 months.  He rated his right knee pain as 7/10 on a pain scale.  He had difficulty standing, walking, and negotiating stairs.  Physical examination showed posture and gait within normal limits.  Physical examination of the right knee showed no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding, stable ligaments, and crepitus.  Range of motion testing of the right knee showed flexion to 140 degrees and extension to 0 degrees.  The right knee was limited additionally by pain, fatigue, and lack of endurance following repetitive testing.  X-rays of the right knee showed degenerative arthritic changes.  The diagnosis was changed to right knee degenerative joint disease.

On private outpatient treatment later in December 2006, the Veteran's complaints included knee pain "which has been going on for a number of years."  He reported that "his right knee gave out on him several months ago.  He denies any other mechanical-type symptoms, such as locking, catching, or recurrent effusions."  Physical examination showed mild valgus deformity, no gross ligamentous instability "but fairly significant patellofemoral crepitus," and "some fullness and thickening along the patellar tendon[]...but this is not particularly painful."  X-rays of the right knee showed patella baja and "relatively well-preserved joint space."  The impressions included right knee osteoarthritis, "predominantly  patellofemoral compartment with evidence of chronic patellofemoral dysfunction."

On VA examination in April 2007, the Veteran's complaints included right knee weakness, "lack of power in my legs with prolonged activities, standing, or walking," constant right knee stiffness "worse with inactivity," occasional right knee locking, right knee swelling and redness with prolonged activity, occasional giving way "with certain motions or prolonged activity," lack of endurance, easy fatigability, "and dislocation occurs when my knee locks, and it feels out of place."  His right knee pain was constant and radiated down his right leg in to his hip and foot.  He described his pain as crushing, burning, aching, and cramping and rated it as 10/10 on a pain scale (the worst imaginable pain).  He reported that, when he had right knee pain, he could function "with medication but sometimes I have to get off my feet."  Physical examination showed normal posture and walking "with a limp favoring the right leg."  A brace was required for ambulation.  Physical examination of the right knee showed signs of tenderness and redness, crepitus, and moderate instability of the medial and lateral meniscus.  Range of motion testing of the right knee showed flexion to 60 degrees with pain occurring at 50 degrees and extension to zero degrees.  Pain, fatigue, weakness, lack of endurance, and incoordination additionally limited the range of motion in the right knee by 90 degrees.  X-rays of the right knee were within normal limits.  The diagnosis was right knee internal derangement.

On private outpatient treatment later in April 2007, the Veteran's complaints included knee pain.  Objective examination of the right knee showed mild valgus deformity, "fairly good range of motion" from 0-125 degrees "with no fixed flexion contractures and no gross ligamentous instability."  X-rays showed "well-preserved joint spaces in the medial and lateral compartments."  The impressions included osteoarthritis of the right knee, "primarily patellofemoral."

In October 2007, the Veteran complained of experiencing right knee pain after lifting a heavy box 3 weeks earlier.  Physical examination showed right knee soreness "without swelling, warmth, [or] induration," and some crepitance on range of motion.  The assessment included knee osteoarthritis.

On VA examination in April 2008, the Veteran's complaints included right knee weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  His pain was constant and localized.  He rated his right knee pain as 5/10 on a pain scale.  He was able to function with medication when he experienced right knee pain.  Physical examination showed gait and posture within normal limits.  The Veteran did not require any assistive device for ambulation.  Physical examination of the right knee showed tenderness, no edema, effusion, weakness, redness, heat, guarding, genu recurvatum, or locking pain, stable ligaments, and crepitus.  Range of motion testing of the right knee showed flexion to 140 degrees and extension to 0 degrees.  The diagnoses were right knee internal derangement and right knee chondromalacia and right knee degenerative joint disease associated with right knee internal derangement and right knee chondromalacia.

On VA examination in November 2008, the Veteran's complaints included right knee weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, dislocation, and constant pain which traveled to the right lower extremity.  He rated his right knee pain as 10/10 on a pain scale.  Physical examination showed posture and gait within normal limits.  Physical examination of the right knee showed tenderness, no edema, effusion, weakness, redness, heat, guarding, subluxation, genu recurvatum, or locking pain, stable ligaments, and crepitus.  Range of motion testing of the right knee showed flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation of motion due to any of the DeLuca factors.  The diagnosis was right knee degenerative joint disease associated with internal derangement and chondromalacia.

VA x-rays of the right knee taken in April 2012 showed essentially unchanged mild tricompartmental knee osteoarthrosis, an unchanged "slightly high riding" patella, and a questionable trace suprapatellar effusion.  

On private outpatient treatment in May 2012, the Veteran's complaints included right knee pain.  Physical examination showed an unremarkable and unassisted gait, full right knee flexion and extension, "some mild diffuse tenderness" in the right knee "but no obvious angular deformity or ligamentous laxity, but once again there is some joint line tenderness to the knee."  X-rays of the right knee showed "some mild tricompartmental degenerative changes, but still good maintenance of the joint space, but some marginal osteophytes.  The majority of the symptomatology appears to be the patellofemoral joint ."  The assessment included mild arthralgia in the right knee.

In December 2012, the Veteran's complaints included right knee, especially anterior right knee pain, when climbing stairs.  Physical examination of the right knee showed no gross deformity, no appreciable effusion, some patellofemoral crepitus, a painful range of motion, and no instability.  X-rays of the right knee showed "relatively maintained medial and lateral joint spaces," some narrowing, and some degenerative patellofemoral changes.  The impression was moderate osteoarthritis of the right knee.

On VA knee and lower leg conditions DBQ in August 2013, the Veteran's complaints included "pain when prolonged standing, sitting, driving, joint pain, stiffness, locking and effusion, [and] gout" due to his right knee disabilities.  Range of motion testing of the right knee showed flexion to 140 degrees with no objective evidence of painful motion, extension to 0 degrees with no objective evidence of painful motion, and no additional limitation of motion on repetitive testing.  Physical examination of the right knee showed no tenderness to palpation of the soft tissues or joint lines, 5/5 muscle strength, 1+ medial/lateral joint instability, no evidence or history of recurrent patellar subluxation/dislocation, and no shin splints, patella alta "consistent with elongation or injury in the patellar tendon," and infrapatellar soft tissue swelling.  X-rays of the right knee showed traumatic arthritis but no patellar subluxation.  The diagnoses were right knee instability (active) with limitation of motion (quiescent) and degenerative arthritis of the right knee.

On VA knee and lower leg conditions DBQ in June 2015, the Veteran's complaints included limited right knee mobility and range of motion due to pain, stiffness, and swelling.  The Veteran reported that flare-ups of right knee pain caused "excruciating pain in the knees, legs, and feet."  He had to use a cane for support when walking.  Range of motion testing of the right knee showed flexion from 5 to 105 degrees, extension from 105 to 5 degrees, which resulted in an altered (antalgic) gait.  There was additional limitation of motion following repetitive use with right knee flexion from 5 to 95 degrees and right knee extension from 95 to 5 degrees due to pain, fatigue, and lack of endurance.  Physical examination of the right knee showed objective evidence of localized tenderness to palpation in the medial line and anterior joint line, evidence of pain with weight-bearing, objective evidence of crepitus, 5/5 muscle strength, no muscle atrophy, no ankylosis, no history of recurrent subluxation or lateral instability, 2+ medial instability, 1+ lateral instability, and no recurrent patellar dislocation or shin splints.  The Veteran wore a knee brace "daily for support and stability and [used] a cane to assist with balance and ambulation."  The diagnoses were degenerative arthritis of the right knee, right knee internal derangement, and moderate ligament instability of the right knee.

The evidence shows that the Veteran has experienced, at worst, moderate recurrent lateral instability (i.e., a 20 percent rating under DC 5257) due to his service-connected right knee internal derangement.  The finding of moderate medial/lateral joint instability was confirmed most recently on VA examination in June 2015 after being found on several prior examinations conducted during the pendency of this appeal.  The evidence does not indicate that the Veteran experiences severe recurrent subluxation or lateral instability (i.e., a 30 percent rating under DC 5257) such that a disability rating greater than 20 percent for his service-connected right knee internal derangement is warranted at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5257 (2015).  Similarly, the evidence shows that the Veteran has experienced, at worst, flexion to 60 degrees with pain occurring at 50 degrees (as noted on VA examination in April 2007) and fatigue, weakness, lack of endurance, and incoordination as a result of his service-connected degenerative joint disease of the right knee.  These findings in April 2007 merited a 10 percent rating under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260 (2015).  Subsequent VA examinations demonstrated significant improvement in the Veteran's right knee flexion, however, as it consistently was 140 degrees between April 2007 and his most recent VA examination in June 2015 when it was reduced to 95 degrees following repetitive testing.  There is no indication that the Veteran's right knee flexion was limited to 30 degrees or less (i.e., a 20 or 30 percent rating under DC 5260) such that a disability rating greater than 10 percent is warranted for his service-connected degenerative joint disease of the right knee at any time during the appeal period.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to increased ratings for either his service-connected right knee internal derangement or his service-connected degenerative joint disease of the right knee.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent for right knee internal derangement or for a disability rating greater than 10 percent for degenerative joint disease of the right knee have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected hepatitis C, right knee internal derangement, or for degenerative joint disease of the right knee.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected hepatitis C, right knee internal derangement, and for degenerative joint disease of the right knee are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 20 percent rating assigned for the Veteran's hepatitis C effective February 13, 2013, in this decision contemplates moderate disability.  This is also true because the separate 20 percent and 10 percent ratings assigned for right knee internal derangement and for degenerative joint disease of the right knee contemplate moderate and mild disability, respectively.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been retired throughout the pendency of this appeal.  A TDIU claim due exclusively to service-connected hepatitis C, right knee internal derangement, and degenerative joint disease of the right knee is being remanded to the AOJ (as outlined below).  The Veteran was not hospitalized at any time during the appeal period for treatment of his service-connected hepatitis C, right knee internal derangement, or for degenerative joint disease of the right knee.  Finally, as noted elsewhere, the record evidence does not indicate that these service-connected disabilities merit consideration for extraschedular entitlement under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right hip disability, including as due to a service-connected right knee disability, is denied.

Entitlement to an initial 20 percent rating effective February 13, 2013, for hepatitis C is granted.

Entitlement to a disability rating greater than 20 percent for internal derangement of the right knee is denied.

Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right knee is denied.


REMAND

The Veteran contends that he incurred a low back disability, a left knee disability, erectile dysfunction, a liver condition, renal disease, including hydronephrosis of the right kidney, and an acquired psychiatric disability other than PTSD (which he characterized as depression) during active service.  The Veteran alternatively contends that a service-connected right knee disability caused or contributed to his current left knee disability.  He further contends that he is unemployable due to his service-connected right knee internal derangement and service-connected hepatitis C, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for a low back disability and for a left knee disability, including as due to a service-connected right knee disability, the Board notes that, following VA examination in December 2009, the VA examiner opined that he could not provide an opinion concerning the etiology of either the Veteran's lumbar strain or his degenerative joint disease of the left knee without resorting to speculation.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his December 2009 opinions regarding the etiology of the Veteran's lumbar strain and degenerative joint disease of the left knee and did not provide any further explanation of his opinion, this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  

Although the AOJ attempted to correct the inadequacies in the December 2009 VA examination report by obtaining an addendum opinion in September 2011 concerning the etiology of the Veteran's lumbar strain and degenerative joint disease of the left knee, a detailed review of the September 2011 addendum report shows that it also is inadequate for VA purposes.  Id.  In her addendum, the September 2011 VA examiner found the absence of in-service complaints of and treatment for disabilities of the low back and left knee to be persuasive support for her negative  nexus opinions concerning the etiology of these disabilities.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In summary, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his low back disability and left knee disability without resorting to speculation or relying on the absence of records as support for any requested etiological opinion(s).

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include depression, as noted in the Introduction, the Veteran has been diagnosed as having and treated for depression in recent years by several VA clinicians.  To date, the AOJ has not scheduled him for appropriate examination to determine the nature and etiology of this disability.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression.

With respect to the Veteran's service connection claim for erectile dysfunction, as noted in the Introduction, the AOJ denied this claim in a May 2011 rating decision.  The Veteran disagreed with this decision in June 2011.  As also noted in the Introduction, with respect to the Veteran's service connection claims for a liver condition and for renal disease, including hydronephrosis of the right kidney, the AOJ denied both of these claims in an October 2014 rating decision.  The Veteran disagreed with the October 2014 rating decision in December 2014.  To date, the AOJ has not yet issued an SOC on any of these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on the claims of service connection for erectile dysfunction, a liver condition, and for renal disease, including hydronephrosis of the right kidney.

Finally, with respect to the Veteran's TDIU claim, the Board notes that he essentially contends that his service-connected internal derangement of the right knee and his service-connected hepatitis C render him unemployable.  A review of the Veteran's electronic paperless claims file shows that he does not currently meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).  Although both of the disabilities which form the basis for the Veteran's TDIU claim (internal derangement of the right knee and hepatitis C) are adjudicated in this decision, adjudication of the other claims being remanded to the AOJ likely will impact adjudication of the Veteran's TDIU claim.  Accordingly, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the claims being remanded to the AOJ and adjudication of the TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The AOJ is advised to obtain the Veteran's updated VA and private treatment records.  

As noted in the Introduction, the Veteran's continuing submission of voluminous multiple duplicative evidence in support of his appeal does little more than place his appeal back on the "hamster-wheel...of Veterans law."  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuates the hamster-wheel reputation of Veterans law").  The Veteran and his service representative are advised again to discontinue submitting voluminous multiple duplicative evidence to VA.  The AOJ also is advised again that, going forward, any duplicative evidence submitted by the Veteran in support of his appeal should be returned to him.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claims of entitlement to service connection for erectile dysfunction, a liver condition, and for renal disease, including hydronephrosis of the right kidney.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability, a left knee disability, and/or an acquired psychiatric disability other than PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran not to resubmit any records previously submitted to VA.  If any duplicative evidence is resubmitted by the Veteran in response to this REMAND, please return it to him.  A copy of any non-duplicative records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any low back disability currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the absence of contemporaneous service treatment records or other medical evidence, alone, is insufficient to support a nexus opinion.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any left knee disability currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected internal derangement of the right knee and/or his service-connected degenerative joint disease of the right knee caused or aggravated (permanently worsened) left knee disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the absence of contemporaneous service treatment records or other medical evidence, alone, is insufficient to support a nexus opinion.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD, to include depression, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the absence of contemporaneous service treatment records or other medical evidence, alone, is insufficient to support a nexus opinion.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


